         Case 3:19-cv-30144-MGM Document 26 Filed 03/31/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS


 SHAWN CONNORS, Individually and on Behalf of
 All Other Persons Similarly Situated,        Civil Action No.: 3:19-cv-30144
                                Plaintiffs,

                 v.

 MGM SPRINGFIELD, LLC
                                 Defendant

                       Joint Motion to Extend Date to File Status Update

        The parties to this action hereby jointly move this Court to extend the date on which they

must file a post-mediation status update. In support of this request, the parties state as follows:

        1.      Plaintiff filed this putative class and collective action on October 28, 2019, alleging

violations of state and federal wage-and-hour laws.

        2.      Defendant filed its Answer to Plaintiff’s Class Action Complaint on November 26,

2019.

        3.      On December 4, 2019, this Court notified the parties that an initial scheduling

conference would be held on February 13, 2020 at 10:00 am.

        4.      The parties agreed to engage in an early mediation of this action, which was

scheduled to take place in Boston on March 17, 2020.

        5.      On January 23, 2020, the parties jointly asked this Court to re-schedule the

scheduling conference in light of the parties’ plan to mediate the dispute.

        6.      On January 24, 2020, this Court granted the parties’ request to postpone the

scheduling conference and ordered the parties to file a joint status report by March 31, 2020 to

report on whether the case had settled and, if not, to propose a new date for the scheduling

conference or another status report.
          Case 3:19-cv-30144-MGM Document 26 Filed 03/31/20 Page 2 of 3



        7.      The mediation scheduled for March 17, 2020 was cancelled in light of the outbreak

of COVID-19, which presented considerable travel-related restrictions and also prevented the

parties and their clients from being able to prepare for the mediation.

        8.      The parties are currently working with the mediator on a new mediation date and

expect that to possibly occur in June.

        9.      The parties propose to file a status report as to the outcome of that mediation on or

before July 14, 2020, informing the Court as to whether the case was or was not successfully

resolved at the mediation and any related scheduling issues.


Respectfully and jointly submitted,


________________________________                       Matthew Kane (with permission)(BKS)
Benjamin Knox Steffans (BBO #568535)                   Matthew Kane (admitted pro hac vice)
Steffans Legal PLLC                                    Amy Beverlin (admitted pro hac vice)
7 North Street, Suite 307                              McGuire Woods LLP
Pittsfield, MA 01201                                   1800 Century Park East, 8th Floor
bsteffans@steffanslegal.com                            Los Angeles, California 90067
(413) 418-4176                                         mkane@mcguirewoods.com
                                                       abeverlin@mcguirewoods.com
and                                                    (310) 315-8200
                                                       Attorneys for Defendant

/s/ Jeffrey Morneau (with permission)(BKS)
Jeffrey S. Morneau (BBO# 643668)
Connor & Morneau LLP
273 State Street, 2nd Floor
Springfield, MA 01103
jmorneau@cmolawyers.com
(413) 455-1730

Attorneys for the Plaintiff and Putative
Class and Collective
         Case 3:19-cv-30144-MGM Document 26 Filed 03/31/20 Page 3 of 3



                                       Certificate of Service

        I certify that this document was filed through the CM/ECF system and will be sent
electronically to the registered participants as identified on the NEF.



                                                      ____________________________________
                                                      Benjamin Knox Steffans
                                                      Date: March 31, 2020
